DETAILED ACTION
The Request for Reconsideration filed 12/20/21 has been received.  Claims 13-24 are still pending.  In light of Applicant’s arguments, the previous rejections have been withdrawn.  However, revised section 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Grzesik in view of Kock
Claim 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzesik (EP 3239556) (cited by Applicant) in view of Kock et al. (U.S. Patent Pub. No. 2005/0045440) (cited by Applicant).  Grzesik is directed to a hydraulic damper with a hydraulic stop arrangement.  See Abstract.  Kock is directed to a shock absorber with frequency-dependent damping.  See Abstract.  Note: these are “Y” references in the cited China Patent Office Action. 
Claim 13: Grzesik discloses a vibration damper [Figs. 1, 3a-4b] for a vehicle, comprising: at least one cylinder tube (3) which forms a fluid chamber (11, 12); and a piston assembly (4, 5, 41, 42) disposed in the cylinder tube so as to slide axially and divide the cylinder tube into two working chambers (11, 12), an upper (11) and a lower working chamber (12); wherein the piston assembly comprises an axially displaceable primary piston (4) which is axially established on a piston rod (5) that is movable axially relative to the cylinder tube, and a piston valve (41, 42) which influences the flow of fluid between the 
Grzesik discloses all the limitations of this claim except for the inclusion of a frequency-dependent valve.  Kock similarly discloses a vibration damper [Figs. 1-4] with a primary piston (4) dividing the fluid chamber into two chambers (8, 9) and a secondary piston (5) that is smaller in diameter and is disposed in an axial extension of the piston rod (3) in the direction of the base of the cylinder (2), wherein the secondary piston comprises a frequency-dependent valve (18, 46).  See para. 0042, 0051; Fig. 5.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to add the Kock frequency-dependent valve to the Grzesik damper because, aside from the numerous structural similarities discussed above, frequency selective damping is known to alter flow resistance based on duration rather than pressure, specifically, by delaying the pressure buildup in the shock absorber fluid chambers, thus achieving the mutually desired objective of maximizing driver comfort by providing an even smoother ride while operating a vehicle.  
Claim 14: Kock discloses that the frequency-dependent valve is disposed so as to be coaxial with the stroke-dependent piston and is at least in part enclosed by the stroke-dependent piston.  See Figs. 1-4.
Claim 15: Kock discloses that the frequency-dependent valve is disposed so as to be coaxial with the stroke-dependent piston and is disposed directly on the stroke-dependent piston.  See Figs. 1-4.
Claim 16: Grzesik discloses that a cup-shaped socket (35) is disposed on the lower end of the cylinder tube so as to be coaxial with the latter, an external diameter of the socket is smaller than the 
Claim 17: Grzesik discloses that the vibration damper is a twin-tube damper having an internal and an external cylinder tube, and the cup-shaped socket is disposed within the internal cylinder tube.  See Fig. 1.   
Claim 18: Grzesik discloses that the cup-shaped socket, at least on the internal shell face, has an axially extending conical groove (36) which from the socket entry runs axially in the direction of the socket base and narrows in a conical manner.  See Fig. 1. 
Claim 19: Grzesik discloses that the at least one groove does not extend up to the socket base.  See Fig. 1. 
Claim 20: Grzesik discloses an annular seal (86) on the outside of the stroke-dependent piston.  See para. 0031-32.  
Claim 21: Grzesik discloses that the stroke-dependent piston comprises at least one through bore (861) for flow of fluid from the upper working chamber into the lower working chamber in a tension stage of vibration damper.  See Fig. 2. 
Claim 22: Grzesik discloses that the stroke-dependent valve acts in a compression stage [see Figs. 3a, 3b] of the vibration damper, and Kock discloses that frequency-dependent valve acts in a tension stage [see para. 0034 (arrow 26)] of the vibration damper.  
Claim 23: Kock discloses that the piston rod at a position in the upper working chamber comprises a bypass (16) for flow of fluid from the upper working chamber into the lower working chamber, and the flow is through the piston rod and the extension of the piston rod directly into the frequency-dependent valve (39, 40) which is integrated in the stroke-dependent piston.  See Figs. 1-4. 
Claim 24: Kock discloses that the piston rod at a position in the upper working chamber comprises a bypass (16) for flow of fluid from the upper working chamber into the lower working chamber, and the flow is through the piston rod and the extension of the piston rod directly into the frequency-dependent valve which is disposed on the stroke-dependent piston.  See Figs. 1-4. 

Response to Arguments
Applicant’s arguments, filed 12/20/21, with respect to the rejection(s) of claim(s) 13-24 under sections 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grzesik and Kock as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 27, 2021